DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks, filed January 14, 2021, with respect to the rejections of the claims under 35 U.S.C. 112(b) and 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-13, 16-19 and 21-22 are allowed (renumbered claims 1-19, respectively).
The following is an examiner’s statement of reasons for allowance: 
	The prior art to Sloop et al. in US Patent Publication 2015/0192911 and Berg-Sonne et al. US Patent Publication in 2012/0143356 teaches the elements of the claimed invention as indicated in the Office Action mailed October 14, 2020. The prior art teaches the at least one environmental sensor located inside the housing. The prior art differs from the claimed invention in that it fails to anticipate or render obvious the at least one environmental sensor located outside of a housing of the network-connected access point, in combination with the claim limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865